DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Response to Arguments
Applicant's arguments filed 15 December 2021 with regard to Claim Rejections under 35 USC §103 of Claims 1-4 and 6-8 have been fully considered but they are not persuasive. Applicant argues “Hong does not specifically disclose there being a decision as to whether to use QT versus 1D”.  Examiner respectfully disagrees and respectfully submits there is no “decision” requirement in the claims.  The only requirement between the first and second element appears to be the second is “based on the first”, which when interpreted broadly, appear to only require the second comes only after the first indicates the current block region is split. Furthermore, the claims as written are in the alternative which when broadly interpreted only require one of the alternatives.  Examiner respectfully submits the cited ¶ [0004] of Hong clearly shows a first element indicating whether a child node was partitioned; if the flag indicates that the child node Hong: ¶ [0096]: FIG. 6C provides a visual representation of a syntax structure having multiple layers of syntax elements encoded for signaling information on how the root node was partitioned and encoded. Example flags are used for each syntax element, and it should be understood that the naming convention of such syntax elements and/or flags may vary. As illustrated by this example, a first syntax to be encoded for a root node is a flag, e.g., flag.quadtree_partitioning, which indicates whether quadtree partitioning (“QP”) is used or not (“No QP split”). As shown in the “QP” direction in FIG. 6C, the quadtree partitioning may result in four square child nodes of equal size. Such quadtree partitioned unit may be further partitioned, though in this example no further partitioning is depicted by way of example.

[0097] If “No QP split” is signaled by the flag.quadtree_partitioning syntax element, quadtree partitioning is not used. The flag.partitioning_method flag may be a second flag that, once determined by a first flag that QP is not used, the second flag indicating which non-QP method will be used or not. Alternately, the flag.partitioning_method flag may be used to indicate both whether the quadtree partitioning is used or not (e.g., value 0 for quadtree and any other value for “non-QP”) and also signal the type of non-quadtree partitioning method used (e.g., value 1-3, 1=binary, 2=AP1, 3=AP2) is used.

[0098] As shown in FIG. 6C, the “Non QP” signaled in the syntax element may indicate that a non-QP partitioning technique is applied, and the “No split” example indicates that the node is not split by any partitioning method.

Examiner respectfully submits the “second syntax element” may be a plurality of flags and Hong clearly shows various flags for all the known partitioning methods as well as a first flag indicating whether partitioning is performed. 

Applicant’s arguments, see Response to Final Office Action mailed 4 October 2021, filed 15 December 2021, with respect to the rejection(s) of claim(s) 9, 10, and 12-17 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chuang et al. (US 2018/0070110 A1).

Regarding Applicant previous arguments regarding Chuang, Applicant argues in response to Office Action mailed 20 April 2021, filed 6 July 2021, that Chuang does not show both the “syntax element” and “syntax model”.  As currently described in the amended claims, FIG. 5 of Chuang appears to show syntax elements pointing to different syntax models, wherein each syntax model comprises a codeword table or a CU splitting rule [Chuang: ¶ [0099]: To support precision with respect to the PT-partitioned portions, video encoder 20 may signal information that indicates the tree structure (binary or center-side triple tree) as well as the orientation of the partitioning (horizontal or vertical). For instance, video encoder 20 may use a codeword assignment to indicate the tree structure and orientation thereof for the partitioning of each splitting node of the PT-partitioned portions of the block; and ¶ [0131]: Alternatively, video encoder 20 may use truncated unary (TU) codes to signal the partitions. Table 1 below shows one example of a codeword assignment scheme that video encoder 20 may use, in accordance with aspects of this disclosure.

TABLE-US-00001 TABLE 1 An example of codeword assignment for each partition type in PT Partition Codeword Horizontal binary tree 10 Vertical binary tree 0 Horizontal center-side triple tree 110 Vertical center-side triple tree 111

[0132]: It will be appreciated that the codeword assignment to each partition type can be based on the probability of each partition, and Table 1 above simply serves as a non-limiting example. Video encoder 20 may assign the shortest codeword to the most frequently-encountered scenario. In the example of Table 1, vertical binary tree partitioning may represent the most frequently-encountered scenario in the PT-partitioned portion, and hence, video encoder 20 may assign the ‘0’ codeword to indicate vertical binary tree partitioning].

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9, 10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 2018/0070110 A1).

Regarding Claims 9 and 17, Chuang discloses an apparatus performing a method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Chuang: FIG. 2]; determining a target syntax model from multiple syntax models, wherein each syntax model comprises a codeword table or a CU splitting rule [Chuang: ¶ [0099]; ¶ [0131]]; partitioning the current block region into one or more coding units using quadtree (QT) partition [Chuang: ¶ [0040]: Syntax data associated with a CU may also describe, for example, partitioning of the CU into one or more TUs according to a quadtree] and/or 1D (one-dimensional) partition [Chuang: ¶ [0138]: Again, video encoder 20 and/or video decoder 30 may implement the above-described techniques individually, or in any combination where two or more of the techniques can be logically combined. As described above, the techniques of this disclosure are applicable to scenarios in which various tree types are used for block partitioning. For instance, the Region Tree (RT) partitioning may include but not be limited to quadtree partition, and the Prediction Tree (PT) partitioning may include but not be limited to binary tree partitioning and/or symmetric center-side triple tree partitioning] and signalling block partition information according to the target syntax model at an encoder side, or parsing the block partition information according to the target syntax model and partitioning the current block region into said one or more coding units at a decoder side [Chuang: FIG. 5; and ¶ [0131]], wherein a syntax element is used to indicate the target syntax model selected from the multiple syntax models [Chuang: FIG. 5; and ¶ [0131]]; and encoding or decoding the current block region by applying encoding or decoding process to said one or more coding units [Chuang: ¶ [0180]].

Regarding Claim 10, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein the current block region corresponds to one block with a predefined size, one current coded CU (coding unit), or one CTU (coding tree unit) [Chuang: ¶ [0079]].

Regarding Claim 13, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein the target syntax model is determined based on size of leaf CUs [Chuang: ¶ [0040]], maximum QT or CT (coding tree) depth [Chuang: ¶ [0039], a number of leaf CUs being partitioned by BT (binary tree) partition or QT partition, or a combination of thereof [Chuang: ¶ [0043]: A leaf-CU having one or more PUs may also include one or more transform units (TUs).  The transform units may be specified using an RQT (also referred to as a TU quadtree structure), as discussed above.  For example, a split flag may indicate whether a leaf-CU is split into four transform units.  Then, each transform unit may be split further into further sub-TUs.  When a TU is not split further, it may be referred to as a leaf-TU.  Generally, for intra coding, all the leaf-TUs belonging to a leaf-CU share the same intra prediction mode.  That is, the same intra-prediction mode is generally applied to calculate predicted values for all TUs of a leaf-CU.  For intra coding, a video encoder may calculate a residual value for each leaf-TU using the intra prediction mode, as a difference between the portion of the CU corresponding to the TU and the original block.  A TU is not necessarily limited to the size of a PU.  Thus, TUs may be larger or smaller than a PU.  For intra coding, a PU may be collocated with a corresponding leaf-TU for the same CU.  In some examples, the maximum size of a leaf-TU may correspond to the size of the corresponding leaf-CU].

Regarding Claim 14, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein the QT partition is used before the 1D partition [Chuang: ¶ [0087] Otherwise (e.g., if the quad-tree leaf node size does not exceed the MaxBTSize of 64.times.64), the leaf quad-tree node may be further partitioned according to the binary tree structure.  Therefore, the quad-tree leaf node is also the root node for the binary tree, and has a binary tree depth of 0.  When the binary tree depth reaches MaxBTDepth (i.e., 4) by way of iterative binary splitting, it implies no further splitting of any kind.  If the binary tree node has a width equal to MinBTSize (i.e., 4), it implies no further vertical splitting.  Similarly, if the binary tree node has a height equal to the MinBTSize (4), it implies no further horizontal splitting.  The leaf nodes of the binary tree are, namely, CUs further processed by prediction and transform without any further partitioning], and the QT partition is forbidden after the 1D partition is used [Chuang: FIG. 4B; and ¶ [0086]: In accordance with binary tree splitting, there are two splitting types, namely, symmetric horizontal splitting and symmetric vertical splitting.  In one example of the QTBT partitioning structure, the CTU size is set as 128.times.128 (that is, 128.times.128 luma samples and two corresponding 64.times.64 chroma samples), the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4, and the MaxBTDepth is set as 4.  The quadtree partitioning is applied to the CTU first, to generate quad-tree leaf nodes.  The quad-tree leaf nodes may have a size ranging from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size).  If the leaf quad-tree node is 128.times.128, then the leaf quad-tree node will not be further split according to the binary tree structure, because the quad-tree leaf node size exceeds the MaxBTSize (i.e., 64.times.64)].
 
Regarding Claim 15, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein a first syntax element is firstly signalled at the encoder side or parsed at the decoder side to indicate whether the current block region is split into multiple smaller blocks [Chuang: ¶ [0038]-[0039]].

Regarding Claim 16, Chuang discloses all the limitations of Claim 15, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein no further syntax element is signalled when the current block region is not split as indicated by the first syntax element, and one or more additional syntax elements are signalled when the current block region is split as indicated by the first syntax element [Chuang: ¶ [0040]].
	
Claim Rejections - 35 USC § 103
Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0139444 A1) in view of Hong et al. (US 2017/0347096 A1).

Regarding Claims 1 and 8, Huang discloses an apparatus and a method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Huang: FIG. 7: 710]; partitioning the current block region into one or more coding units by firstly signalling or parsing a first syntax element to indicate whether the current block region is split into multiple smaller blocks [Huang: ¶ [0013]: According to another method of video coding, one or more horizontal splitting flags and one or more vertical splitting flags are signaled in a video bitstream to indicate block partition of the current block into multiple sub-blocks using one or more stages of quadtree partitioning and binary tree partitioning at an encoder side, or said one or more horizontal splitting flags and said one or more vertical splitting flags are parsed from the video bitstream to determine block partition of the current block into said multiple sub-blocks using one or more stages of quadtree partitioning and binary tree partitioning at a decoder side.  Multiple sub-blocks partitioned from the current block are determined according to said one or more horizontal splitting flags and one or more vertical splitting flags.  The multiple sub-blocks are encoded to generate compressed bits to include in a video bitstream or the multiple sub-blocks are from the video bitstream], and signalling or parsing a second syntax element to indicate whether the current block region is split using quadtree (QT) partition or, alternatively, split using one-dimensional (1 D) partition [Huang: ¶ [0024]: FIG. 8 illustrates a flowchart of another exemplary coding system using block partition, where a horizontal split flag and a vertical split flag are used to signal flexible quadtree and binary tree partitions]; and encoding or decoding the current block region by applying encoding or decoding process to said one or more coding units [Huang: FIG. 7: 730].

However, Hong discloses an apparatus and a method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Hong: FIG. 1]; partitioning the current block region into one or more coding units by firstly signalling or parsing a first syntax element to indicate whether the current block region is split into multiple smaller blocks [Hong: ¶ [0004]: The present disclosure provides a method of partitioning a video coding block for JVET, the method comprising receiving a bitstream indicating how a coding tree unit was partitioned into coding units according to a quadtree plus binary tree (QTBT) structure that allows quadtree nodes to be split with quadtree partitioning, symmetric binary partitioning, or asymmetric binary partitioning, parsing said bitstream to determine a syntax associated with each coding unit, wherein the syntax associated with each coding unit includes: a first flag indicating whether a child node was partitioned; if the flag indicates that the child node is partitioned, a second flag indicating whether to split the child node horizontally or vertically; a third flag indicating whether the partition is symmetric or asymmetric; if the second flag indicates a horizontal partition and the third flag indicates an asymmetric partition, a fourth flag indicating whether a left or right child node is a larger child node in the horizontal, asymmetric split; and if the second flag indicates a vertical partition and the third flag indicates an a symmetric partition, a fifth flag indicating whether a top or bottom child coding unit is a larger coding unit in the vertical, asymmetric split.  The method also includes decoding the identified coding units using JVET], and based on the first syntax element indicating that the current block region is [Hong: ¶ [0096]: FIG. 6C provides a visual representation of a syntax structure having multiple layers of syntax elements encoded for signaling information on how the root node was partitioned and encoded. Example flags are used for each syntax element, and it should be understood that the naming convention of such syntax elements and/or flags may vary. As illustrated by this example, a first syntax to be encoded for a root node is a flag, e.g., flag.quadtree_partitioning, which indicates whether quadtree partitioning (“QP”) is used or not (“No QP split”). As shown in the “QP” direction in FIG. 6C, the quadtree partitioning may result in four square child nodes of equal size. Such quadtree partitioned unit may be further partitioned, though in this example no further partitioning is depicted by way of example.

[0097]: If “No QP split” is signaled by the flag.quadtree_partitioning syntax element, quadtree partitioning is not used. The flag.partitioning_method flag may be a second flag that, once determined by a first flag that QP is not used, the second flag indicating which non-QP method will be used or not. Alternately, the flag.partitioning_method flag may be used to indicate both whether the quadtree partitioning is used or not (e.g., value 0 for quadtree and any other value for “non-QP”) and also signal the type of non-quadtree partitioning method used (e.g., value 1-3, 1=binary, 2=AP1, 3=AP2) is used.

[0098]: As shown in FIG. 6C, the “Non QP” signaled in the syntax element may indicate that a non-QP partitioning technique is applied, and the “No split” example indicates that the node is not split by any partitioning method]; and encoding or decoding the current block region by applying encoding or decoding process to said one or more coding units [Hong: FIG. 12].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the syntax processing of Huang with the syntax method of Hong in order to reduce excessive computational processing, improving overall performance.

Regarding Claim 2, Huang in view of Hong disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Hong discloses wherein the current block region corresponds to one block with a predefined size, one current coded CU (coding unit), or one CTU (coding tree unit) [Huang: ¶ [0004]; and Hong: ¶ [0004]].	

Regarding Claim 3, Huang in view of Hong disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Hong discloses wherein no further syntax element is signalled when the current block region is not split as indicated by the first syntax element [Hong: ¶ [0004]].

Regarding Claim 4, Huang in view of Hong disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
[Hong: ¶ [0004]].

Regarding Claim 6, Huang in view of Hong disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Hong discloses wherein when the second syntax element indicates the current block region being partitioned by the 1 D partition, one or more additional syntax elements are signalled to indicate whether the 1 D partition is horizontal BT (binary tree) partition, vertical BT partition, horizontal TT (triple tree) partition, or vertical TT partition [Hong: ¶ [0004]; and Huang: ¶ [0058]: Flags/index indicating selection of partition mode, such as quadtree split, horizontal binary split or vertical binary split].

Regarding Claim 7, Huang in view of Hong disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Hong discloses wherein the 1 D partition consists of horizontal BT (binary tree) partition, vertical BT partition, horizontal TT (triple tree) partition, and vertical TT partition [Huang: ¶ [0058]; and Hong: ¶ [0004]].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 9 above, and further in view of Liu et al. (US 2016/0330479 A1).

Regarding Claim 12, Liu disclose(s) all the limitations of Claim 11, and is/are analyzed as previously discussed with respect to that claim.
Chuang may not explicitly disclose wherein the syntax element is entropy coded using context-coded bins conditioned on contextual information.
However, Liu discloses wherein the syntax element is entropy coded using context-coded bins conditioned on contextual information [Liu: ¶ [0212]:  In some examples, the techniques may use modified binarization and/or context modeling processes to reduce the number of context coded bins, and reduce the complexity of entropy coding, for one or more syntax elements used to represent delta DC residual values.  Context-coded bins refer to bins that are coded using context models in the regular coding engine of the CABAC coder, whereas bins that are not context-coded may be bypass coded in a bypass coding engine of the CABAC coder without selection of context models.  Reducing the number of bins that are coded using context models may promote increased throughput in a CABAC encoder/decoder].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video encoding/decoding of Chuang with the coding of Liu in order to reduce computational load, improving overall quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482